— Judgment unanimously modified, on the law, by reversing defendant’s conviction of the crime of making a punishable false written statement, dismissing that count of the indictment, and vacating sentence imposed thereon, and otherwise judgment affirmed. Memorandum: Defendant’s conviction of making a false written statement (Penal Law § 210.45) must be reversed as it was based solely on the testimony of a single witness without any independent corroborative proof (Penal Law § 210.50; People v Le Mieux, 51 NY2d 981; People v Skibinski, 55 AD2d 48). We have considered defendant’s remaining contentions and find them without merit. (Appeal from judgment of Monroe County Court, Celli, J. — making a punishable false written statement and offering false instrument for filing, second degree.) Present — Dillon, P. J., Callahan, Boomer, Balio and Lawton, JJ.